Exhibit 10.1

FAMOUS DAVE’S OF AMERICA, INC.

PERFORMANCE SHARE AGREEMENT

(2012-2014 Awards)

PERFORMANCE SHARE AGREEMENT (the “Agreement”) made effective as of January 2,
2012 by and between Famous Dave’s of America, Inc., a Minnesota corporation,
having a place of business at 12701 Whitewater Drive, Suite 200, Minnetonka, MN
55343 (the “Company”), and             (“Employee”).

WITNESSETH:

WHEREAS, the Company has adopted the Famous Dave’s of America, Inc. 2005 Stock
Incentive Plan (the “Plan”) to increase shareholder value and to advance the
interests of the Company by furnishing a variety of economic incentives designed
to attract, retain and motivate employees; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(or, if applicable, a stock plan or similar subcommittee thereof ) (the
“Committee”) believes that entering into this Agreement with Employee is
consistent with the stated purposes for which the Plan was adopted.

NOW, THEREFORE, it is agreed as follows:

 

1. Grant of Stock.

Subject to the terms and provisions of this Agreement and the Plan, the Company
hereby grants to Employee an award to be paid in shares of the Company’s common
stock, $0.01 par value per share (the “Performance Shares”), on the Vesting Date
identified in Exhibit A attached hereto. The number of Performance Shares
granted pursuant to this award is set forth in Exhibit A and issuance by the
Company of such Performance Shares (i) is contingent upon the Company achieving
the performance objectives set forth in Exhibit A; and (ii) is subject to the
other terms and conditions and contingencies set forth in such Exhibit and in
the Plan.

 

2. Rights of Employee.

Employee shall not have any of the rights of a shareholder with respect to the
Performance Shares except to the extent that such Performance Shares are issued
to Employee in accordance with the terms and conditions of this Agreement and
the Plan.

 

3. The Plan.

The Performance Share award is granted pursuant to the Plan (including without
limitation Section 6 thereof) and is governed by the terms thereof, which are
incorporated herein by reference. In the event of any conflict or inconsistency
between the provisions of this Agreement and those of the Plan, the provisions
of the Plan shall govern and control.

 

4. Administration.

This Agreement shall at all times be subject to the terms and conditions of the
Plan. The Committee shall have the sole and complete discretion with respect to
all matters reserved to it by the Plan and decisions of the Committee with
respect thereto and to this Agreement shall be final and binding upon Employee.
In the event of any conflict between the terms and conditions of this Agreement
and the Plan, the provisions of the Plan shall govern and control.



--------------------------------------------------------------------------------

5. Continuation of Employment or Right to Corporate Assets.

Nothing contained in this Agreement shall be deemed to grant Employee any right
to continue in the employ of the Company for any period of time or to any right
to continue his or her present or any other rate of compensation, nor shall this
Agreement be construed as giving Employee, Employee’s beneficiaries or any other
person any equity or interests of any kind in the assets of the Company or
creating a trust of any kind or a fiduciary relationship of any kind between the
Company and any such person.

 

6. Agreement Not to Compete; Remedies.

In consideration for receipt of this award grant, Employee agrees that, on or
before the date which is two (2) years after the date Employee’s employment
terminates for any reason, Employee will not directly or indirectly own an
interest in, manage, operate, join, control, lend money or render financial or
other assistance to, or be connected with, as an officer, employee, partner,
stockholder, consultant or otherwise, any entity whose primary business is the
retail sale of barbequed food; provided, however, that nothing in this Section 6
shall preclude Employee from holding less than one percent of the outstanding
capital stock of any corporation required to file periodic reports with the
Securities and Exchange Commission under Section 13 or 15 (d) of the Securities
Exchange Act of 1934, as amended, the securities of which are listed on any
securities exchange, quoted on the National Association of Securities Dealers
Automated Quotation System or traded in the over-the-counter market. Employee
acknowledges that the Company’s remedy at law for any breach or threatened
breach by Employee of this Section 6 will be inadequate. Therefore, the Company
shall be entitled to injunctive and other equitable relief restraining Employee
from violating those requirements, in addition to any other remedies that may be
available to the Company under this Agreement or applicable law.

 

7. Forfeiture Remedy in the Event of Restatement of Financial Statements
(Applicable only to Executive Team Members).

If any of the Company’s financial statements during the three fiscal year period
for which performance goals are described in the attached Exhibit A are
subsequently required to be restated, then the Board of Directors of the Company
(the “Board”) may, in its sole discretion, require forfeiture or repayment of
the compensation received by Employee under this Agreement that the Board
determines would not have been received had the financial statements been
initially filed as restated. The Board may effect this remedy (a) through
forfeiture or cancellation of the Performance Shares that the Board determines
would not have been granted to Employee if the financial statements had been
initially filed as restated, (b) by seeking repayment from Employee in cash of
the value of such Performance Shares at the time of the Board’s determination,
(c) by seeking repayment of the gross amount realized by Employee upon sale of
such Performance Shares, or (d) by any other means deemed appropriate by the
Board, in its sole discretion. The foregoing provisions of this Section 7 shall
apply only if Employee was identified as a Company executive in the Company’s
Annual Report on Form 10-K for the restated fiscal year.

 

8. Further Assurances.

Each party hereto agrees to execute such further papers, agreements, assignments
or documents of title as may be necessary or desirable to affect the purposes of
this Agreement and carry out its provisions.

 

9. Governing Law.

This Agreement, in its interpretation and effect, shall be governed by the laws
of the State of Minnesota applicable to contracts executed and to be performed
therein.

 

10. Entire Agreement; Amendments.

This Agreement and the Plan embody the entire agreement made between the parties
hereto with respect to the matters covered herein and shall not be modified
except by a writing signed by the party to be charged.



--------------------------------------------------------------------------------

11. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute but one and the
same agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the date first written above.

 

FAMOUS DAVE’S OF AMERICA, INC. By:     Name:     Title:    

 

  , Employee



--------------------------------------------------------------------------------

Exhibit A

to

Performance Share Agreement

(2012-2014 Awards)

Additional Terms and Conditions of Performance Shares

 

     Target Shares*    Total No. of Shares
Underlying Grant**

Number of Performance Shares subject to the Agreement:

     

 

* Assumes the Company achieves 100% of the Cumulative EPS Goal (as defined
below).

** Assumes the Company achieves 105% of the Cumulative EPS Goal (as defined
below).

 

1. Awards of Performance Shares are contingent upon:

 

  (a) Employee remaining an employee of the Company during all periods prior to
the “Vesting Date” (as defined below); and

 

  (b) the Company’s cumulative earnings per share over the periods covered by
this Agreement (i.e., fiscal 2012-2014) equaling or exceeding the Cumulative EPS
Threshold (as defined below).

The “Cumulative EPS Threshold” shall be equal to the cumulative earnings per
share amounts achieved by the Company during the three preceding years (fiscal
2011, fiscal 2012 and fiscal 2013), subject to any adjustments for nonrecurring
events that the Committee may determine in its sole discretion are appropriate.

 

2. If these contingencies are satisfied, Employee shall be entitled to receive a
percentage of the “Target Shares” amount set forth above equal to the percentage
of the Cumulative EPS Goal achieved by the Company, as set forth on the
following schedule:

 

Company Performance

  

Performance Shares to which Employee is Entitled

If the Company fails to achieve the Cumulative EPS Threshold, then:    Employee
shall not be entitled to receive Performance Shares pursuant to this Agreement.
If the Company achieves the Cumulative EPS Threshold, but less than or equal to
100% of the Cumulative EPS Goal, then:    Employee shall be entitled to receive
a percentage of the “Target Shares” amount equal to the percentage of the
Cumulative EPS Goal achieved (e.g., if the Company achieves 95% of the
Cumulative EPS Goal, then Employee is entitled to receive 95% of his or her
“Target Shares” amount – assuming that the Cumulative EPS Threshold has been
met).



--------------------------------------------------------------------------------

If the Company achieves between 100-105% of the Cumulative EPS Goal, then:

   Employee shall be entitled to receive 100% of his or her “Target Shares”
amount, plus an additional percentage of such “Target Shares” amount equal to
twice (2x) the incremental percentage increase in the Cumulative EPS Goal
achieved over 100% (e.g., if the Company achieves 103% of the Cumulative EPS
Goal, then Employee is entitled to receive 106% of his or her “Target Share”
amount).

 

EPS Performance

  

LTI Payout

Below Cumulative

EPS Threshold

   No Payout

Meets or Exceeds

Cumulative EPS

Threshold up to

and including

100.00%

  

Actual

Cumulative EPS

Goal % Achieved

101.00%

   102.00%

101.50%

   103.00%

102.00%

   104.00%

102.50%

   105.00%

103.00%

   106.00%

103.50%

   107.00%

104.00%

   108.00%

104.50%

   109.00%

105.00%

   110.00%

 

3. The Company shall issue the Performance Shares to which Employee is entitled
as soon as reasonably practicable following the Vesting Date (as defined below).

 

4.

The earnings per share goal for each fiscal year will be determined by the
Committee during the 1st fiscal quarter of the applicable fiscal year, or
earlier, as determined by the Committee. Following the Committee’s determination
of the earnings per share goal for each fiscal year subject to the Agreement,
the Company shall deliver written notice of such earnings per share goal to
Employee (unless Employee is no longer an employee of the Company).

 

5. For purposes of determining whether and to what extent that the Company has
satisfied the Cumulative EPS Threshold or achieved the Cumulative EPS Goal, the
Company’s actual earnings per share for each fiscal year shall be equal to the
fully diluted earnings per share amount for such fiscal year as set forth in the
audited financial statements filed with the Company’s corresponding Annual
Report on Form 10-K; provided, however, that such amount will subject to any
adjustments for nonrecurring events that the Committee may determine in its sole
discretion are appropriate. If such audited financial statements are later
adjusted or restated, then the actual earnings per share for such fiscal year
shall be equal to the fully diluted earnings per share amount for such fiscal
year as set forth in the Company’s Annual Report on Form 10-K for fiscal 2014
(subject to adjustment by the Committee as set forth above).

 

6. The determination regarding whether and to what extent that the Company has
achieved the Cumulative EPS Goal will be made upon filing of the Annual Report
on Form 10-K for fiscal 2014 (the “Vesting Date”). Performance Shares will be
issued, as provided above, if the Company’s cumulative earnings per share over
the periods covered by this Agreement (i.e., fiscal 2012-2014) equal or exceed
the Cumulative EPS Threshold. No partial issuance of Performance Shares shall be
made if an earnings per share goal is achieved in any one or more fiscal years
but the Cumulative EPS Threshold is not satisfied.